BRIOKELL, C. J.
The only foundation for this action wras the statute of December 28,1868, entitled “An act to suppress murder, lynching, and assault and batteries.” — Pamph. Acts, 1868, p. 452. This statute was unconditionally repealed by the statute enacted December 14, 1874. — Pamph. Acts, 1874-5, p. 244. The legislature has full power to take away by statute rights, not vested, which have been conferred by statute. If the repealing statute is general and unconditional, without a saving of pending proceedings and prosecutions, these fall with the statute which may have authorized them.— Pope v. Lewis, 4 Ala. 487; Broughton v. State Bank, 17 Ala. 828; Jordan v. State, 15 Ala. 746.
But it is contended, that the statute of March 17, 1875, de*417daring the effect, upon pending prosecutions, of the repeal of statutes which authorized them (Pamph. Acts, 1874-5, p.235), saves the action. If it could be admitted that the statute has any application, to civil suits, it could not be admitted that the legislature could restore a right which it had taken away, or revive an action it had destroyed by the repeal of the statute which gave the right. The repealing statute took effect on the day of its approval by the governor, and its operation was to obliterate the statute of 1888 from the statute-book, as completely as if it had never existed, except as to actions or suits which were prosecuted to judgment, and finally concluded, while it existed. The action of appellant pending at the time of the repeal, and all jurisdiction of the court to render judgment therein, fell on the day of the repeal of the statute, and the legislature was without power to revive it.
Nor, by just construction, does the statute refer to prosecutions which had already terminated by the repeal of the statutes which authorized them. It is only to such prosecutions as, in the future, would fall with a repealed statute, the statute is intended to apply. Such prosecutions will be saved under its operation, as they could, without this statute, have been saved by an express reservation in the repealing statute. The operation the appellant claims for the statute would render it retroactive. Such an operation is never given to a statute, unless it is in obedience to the clearly expressed intention of the legislature. — Barnes v. Mayor, 19 Ala. 707. But the statute is confined by its terms to prosecutions, and has no application to civil suits by individuals, founded on statutes.
The result is, the Circuit Court properly repudiated the cause, and its judgment is affirmed.